




Exhibit 10.10


FISCAL YEAR 2016 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2016 in their current
positions:
 
Name/Title
  
FY2016 Salary
 
David L. Martin
President and Chief Executive Officer
  
 
$
630,000


  
Laurence L. Betterley
Chief Financial Officer
  
 
$
368,095


  
Kevin Kenny
Chief Operating Officer
 
 
$
430,000


 
Robert J. Thatcher
Chief Healthcare Policy Officer
  
 
$
344,292


  
Paul Koehn
Senior Vice President of Quality and Operations
  
 
$
327,928


 







